Case: 12-10518       Document: 00512229799         Page: 1     Date Filed: 05/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 3, 2013
                                     No. 12-10518
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DESHON DEVETTE HAYNES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-202-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Deshon Devette Haynes appeals her 72-month sentence imposed following
her guilty plea conviction for mail fraud and aggravated identity theft. Haynes
argues that the district court erred in denying a reduction of her offense level for
the acceptance of responsibility based on her preindictment conduct. She asserts
that such conduct did not call into question the sincerity of her remorse, timely
guilty plea, and truthful admission of her offense and relevant conduct.
Contending that the denial of the reduction was a significant procedural error

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10518     Document: 00512229799     Page: 2    Date Filed: 05/03/2013

                                  No. 12-10518

resulting in the miscalculation of the guidelines range, Haynes asserts that the
Government failed to show that the error was harmless.
      A district court’s denial of a reduction for the acceptance of responsibility
is reviewed with great deference and will not be disturbed unless there is no
foundation for the determination. United States v. Washington, 340 F.3d 222,
227 (5th Cir. 2003). Although the timely entry of a guilty plea and admission of
the offense conduct are significant evidence supporting a reduction, the district
court was entitled to weigh whether Haynes had voluntarily terminated her
criminal conduct. See United States v. Flucas, 99 F.3d 177, 180 (5th Cir. 1996).
      Haynes has not denied that she engaged in criminal conduct after evidence
of the offenses was seized from her residence and after learning that she was
under investigation for fraudulently obtaining unemployment insurance
benefits. Based on that undisputed evidence, the district court’s decision to deny
Haynes a reduction of her offense level for acceptance of responsibility was not
without foundation and was not clearly erroneous. See Washington, 340 F.3d at
227. Haynes’s sentence is AFFIRMED.




                                        2